United States Court of Appeals
                            For the Eighth Circuit
                         ___________________________

                                No. 21-2138
                         ___________________________

                          United States of America

                                    Plaintiff - Appellee

                                      v.

                            John Willis Netherton

                                 Defendant - Appellant
                               ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                               ____________

                          Submitted: April 12, 2022
                           Filed: August 15, 2022
                               [Unpublished]
                               ____________

Before SHEPHERD, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      John Netherton received a 260-month sentence after he pleaded guilty to
conspiracy to distribute methamphetamine.     See 21 U.S.C. §§ 841(a)(1),
841(b)(1)(A), 846. Although he argues that the sentence is procedurally and
substantively flawed, we affirm.
       We first conclude that there was no procedural error, plain or otherwise. See
United States v. Becerra, 958 F.3d 725, 731 (8th Cir. 2020) (reviewing a sentencing
challenge raised for the first time on appeal for plain error). The district court1 did
say that Netherton needed quite a bit of “care[,] treatment[,] and training,” but it
“never expresse[d] an intention to lengthen [his] sentence for rehabilitative
purposes.” United States v. Werlein, 664 F.3d 1143, 1147 (8th Cir. 2011) (quotation
marks omitted) (explaining that “a district court ‘commits no error by discussing the
opportunities for rehabilitation within prison or the benefits of specific treatment or
training programs’” (quoting Tapia v. United States, 564 U.S. 319, 334 (2011)).
Indeed, the possibility of “substance abuse treatment” came up only after the court
had already announced his sentence. See id.

       We also conclude that the sentence is substantively reasonable. The record
establishes that the district court sufficiently considered the statutory sentencing
factors, 18 U.S.C. § 3553(a), including various mitigating factors. See United States
v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). Among them were a
history of “substance abuse,” a “violent and dysfunctional childhood,” and
“posttraumatic stress,” each of which factored into the 100-month downward
variance he received. See United States v. McKanry, 628 F.3d 1010, 1022 (8th Cir.
2011) (recognizing that “it is nearly inconceivable that” once a district court has
varied downward, it “abuse[s] its discretion [by] not varying downward [even]
further” (citation omitted)). Just because Netherton thinks that the variance should
have been even larger does not mean the court abused its discretion. See id.; United
States v. Hall, 825 F.3d 373, 375 (8th Cir. 2016) (per curiam).

      We accordingly affirm the judgment of the district court.
                     ______________________________




      1
        The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
                                     -2-